DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes the amendment (dated 3/1/21) to the claims and specification (i.e. title) have been entered, and thus the objection has been withdrawn with respect to the title. 

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-7, 9, 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohmuth (US PGPUB # 2011/0004739 A1) in view of Preyssler (US PGPUB # 2016/0139810 A1).

With respect to claim 1, the Hohmuth reference teaches circuitry comprising:
a transaction interface to receive a data handling transaction from an upstream device, the data handling transaction defining a target virtual memory address in a virtual memory address space; (see fig. 2; and paragraph 27, where processor 110 may then attempt to identify a physical address that corresponds to virtual address 240 by consulting the entries in TLB 210)
translation circuitry to access a set of address mappings between virtual memory addresses and physical memory addresses in a physical memory address space; (see fig. 2; and paragraph 27, where processor 110 may then attempt to identify a physical address that corresponds to virtual address 240 by consulting the entries in TLB 210)
the translation circuitry being configured to initiate handling of the data handling transaction by the downstream device according to a target physical memory address mapped from the target virtual memory address when the set of address mappings includes an address mapping for the target virtual memory address, (paragraph 27, where If the virtual-to-physical translation is not present in TLB 210, referred to as a TLB miss, processor 110 may then attempt to identify a physical address that corresponds to virtual address 240 by consulting the entries in page table 220) and to provide a transaction response to the transaction interface indicating a fault condition when the set of address mappings fails to provide an address mapping for the target 
control circuitry to receive a memory region request from the upstream device, requesting that a memory region in the virtual memory address space including the target virtual memory address be made available, to initiate handling of the memory region request and to provide a response to the upstream device in dependence upon the handling of the memory region request. (paragraph 27, where if the desired page cannot be retrieved from disk 230, for example, if the desired access is invalid, then a segmentation fault or other similar error may be declared and handled by software such as the operating system executing on processor 110)
in which the control circuitry is configured to forward the memory region request to an operating system which controls configuration of the translation circuitry, and to forward to the upstream device a response received from the operating system. (paragraph 27, where if the desired page cannot be retrieved from disk 230, for example, if the desired access is invalid, then a segmentation fault or other similar error may be declared and handled by software such as the operating system executing on processor 110)
However, the Hohmuth reference does not explicitly teach a memory management circuitry disposed between an upstream device and a downstream device, the memory management circuitry comprising the limitations above.  

At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Hohmuth reference to have wherein a memory management circuitry disposed between an upstream device and a downstream device, the memory management circuitry comprising the limitations above, as taught by the Preyssler reference.
The suggestion/motivation for doing so would have been to the allow mapping and unmapping of areas in the memory for the operating system.  (Preyssler, paragraph 12)
Therefore it would have been obvious to combine the Hohmuth and Preyssler references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of Hohmuth and Preyssler references teaches circuitry according to claim 1, in which, when the set of address mappings fails to provide an address mapping for the target virtual memory address, the translation circuitry is configured to provide as the transaction response either a translation fault indication, indicating that a memory region request may be attempted by the upstream device or a fatal error indication, indicating that a memory region request should not be attempted by the upstream device. (Hohmuth, paragraph 27, where if the desired page cannot be retrieved from disk 230, for example, if the desired access is invalid, then a segmentation fault or other similar error may be declared and handled by software such as the operating system executing on processor 110)

With respect to claim 4, the combination of Hohmuth and Preyssler references teaches circuitry according to claim 1, in which the response from the operating system indicates either that the memory region is available and the data handling transaction may be reissued or that the data handling transaction should not be reissued. (Hohmuth, paragraph 27, where if the desired page cannot be retrieved from disk 230, for example, if the desired access is invalid, then a segmentation fault or other similar error may be declared and handled by software such as the operating system executing on processor 110)

With respect to claim 5, the combination of Hohmuth and Preyssler references teaches circuitry according to claim 1, in which the control circuitry is configured to issue a processor interrupt to initiate handling of the memory region request by the operating 

With respect to claim 6, the combination of Hohmuth and Preyssler references teaches circuitry according to claim 1, comprising a memory region request interface, separate to the transaction interface, to receive memory region requests from the upstream device and to communicate memory region request responses to the upstream device. (Hohmuth, see fig. 2; and paragraph 27, where if the desired page cannot be retrieved from disk 230, for example, if the desired access is invalid, then a segmentation fault or other similar error may be declared and handled by software such as the operating system executing on processor 110)

With respect to claim 7, the combination of Hohmuth and Preyssler references teaches circuitry according to claim 1, the circuitry being configured, when the translation circuitry has initiated handling of the data handling transaction by the downstream device, to receive a transaction response from the downstream device and to provide the transaction response to the upstream device via the transaction interface. (Hohmuth, paragraph 27, where if the desired page cannot be retrieved from disk 230, for example, if the desired access is invalid, then a segmentation fault or other similar error may be declared and handled by software such as the operating system executing on processor 110)
With respect to claim 9, the combination of Hohmuth and Preyssler references teaches circuitry according to claim 1, in which the circuitry is configured to communicate with the upstream device according to an interface protocol in which a response message is provided in response to every communication received from the upstream device. (Hohmuth, paragraph 26, where system 200 includes a translation lookaside buffer (TLB) 210, a page table 220, and a disk 230. In one embodiment, TLB 210 and page table 220 may be incorporated into processor 110 and disk 230 may be any of a variety of storage devices similar to storage device 170. During operation, processor 110 may obtain a virtual address 240 for a desired page from a process executing an instruction that reads or writes to a virtual memory location [i.e. where either the data is being returned by the memory and/or disk or the desired page cannot be retrieved])

Claims 11-14 and 17-18 is another circuitry implementation of a downstream device, and rejected under the same rationale as claims 1-2, 4-7 and 9 as shown in the rejections above. The Examiner notes the limitation of “in which the communicating step comprises communicating according to an interface protocol in which a response message is provided by the downstream device in response to every communication issued by the circuitry to the downstream device” is discussed by fig. 2 and paragraph 27, where either the data is being returned by the memory and/or disk or the desired page cannot be retrieved. 

Claim 19 is a method implementation of the circuitry claims 1-2, 4-7 and 9, and rejected under the same rationale as shown in the rejections above.

Claim 20 is another method implementation communicating to a downstream device, and rejected under the same rationale as claims 1-2, 4-7 and 9 as shown in the rejections above.  The Examiner notes the limitation of “in which the communicating step comprises communicating according to an interface protocol in which a response message is provided by the downstream device in response to every communication issued by the circuitry to the downstream device” is discussed by fig. 2 and paragraph 27, where either the data is being returned by the memory and/or disk or the desired page cannot be retrieved.  

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hohmuth (US PGPUB # 2011/0004739 A1) in view of Preyssler (US PGPUB # 2016/0139810 A1) as shown in the rejections above, and in further view of Mittal (US PGPUB # 2016/0149765). 

	With respect to claim 8, the combination of Hohmuth and Preyssler references does not explicitly teach circuitry according to claim 1, in which the memory region request is a Page Request under the Peripheral Component Interconnect Express (PCIe) standard.
	The Mittal reference teaches it is conventional to have in which the memory region request is a Page Request under the Peripheral Component Interconnect Express (PCIe) standard. (paragraph 8, where the protocol is Peripheral Component 
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the combination of Hohmuth and Preyssler references to have wherein the memory region request is a Page Request under the Peripheral Component Interconnect Express (PCIe) standard, as taught by the Mittal reference.
The suggestion/motivation for doing so would have been to have the extracted protocol information table include commands, data, interrupts, translation packet, and data link layer packets.  (Mittal, paragraph 8)
Therefore it would have been obvious to combine the Hohmuth, Preyssler, and Mittal references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 10, the combination of Hohmuth and Preyssler references does not explicitly teach circuitry according to claim 9, in which the interface protocol is the Advanced eXtensible Interface (AXI) protocol.
	The Mittal reference teaches it is conventional to have the interface protocol be the Advanced eXtensible Interface (AXI) protocol. (paragraph 8, where the protocol is AXI and then the extracted protocol information table includes phases and transactions)
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the combination of Hohmuth and Preyssler 
The suggestion/motivation for doing so would have been to have extracted protocol information table which includes phases and transactions.  (Mittal, paragraph 8)
Therefore it would have been obvious to combine the Hohmuth, Preyssler, and Mittal references for the benefits shown above to obtain the invention as specified in the claim.

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 9-10 of the remarks dated 3/1/21) with respect to claims 1-2, 4-14, and 17-20 have been considered and are not persuasive.  The Applicant argues that the Hohmuth reference does not teach the limitations of "a transaction interface to receive a data handling transaction from an upstream device ... the translation circuitry being configured to initiate handling of the data handling transaction by a downstream device according to a target physical memory address mapped from the target virtual memory address" as recited in claim 1.  The Hohmuth reference teaches a processor, TLB, memory and disk (see fig. 1 and 2).  The Hohmuth reference further teaches (see fig. 2, and paragraph 27) processor 110 may then attempt to identify a physical address that corresponds to virtual address 240 [to reach a memory or disk] by consulting the entries in TLB 210.  Thus, from the citations above, the Hohmuth reference teaches a processor (‘upstream device’ as claimed) targeting a virtual memory address in a TLB (with a ‘transaction interface’ as claimed) to access a 
The Applicant further argues (see page 9) that Hohmuth reference does not teach "data handling transactions" as recited in claim 1.  The Examiner notes that the limitation that appears to be argued is the limitation of “a transaction interface to receive a data handling transaction from an upstream device, the data handling transaction defining a target virtual memory address in a virtual memory address space” as recited in claim 1.   The Examiner notes that the Hohmuth reference teaches the ‘transaction interface’ as noted above in the rejection and arguments, and that Hohmuth teaches the ‘data handling transaction’ in fig. 2 and paragraph 27, as it teaches processor 110 may then attempt to identify a physical address that corresponds to virtual address 240 by consulting the entries in TLB 210.  The Examiner notes that limitation above merely requires that a ‘data handling transaction’ define a target virtual memory address in a virtual memory address space, as discussed in the citations in Hohmuth above.
The Applicant also argues (see pages 9-10) that Hohmuth reference does not teach the limitations of “control circuitry to receive a memory region request from the upstream device, requesting that a memory region in the virtual memory address space including the target virtual memory address be made available, to initiate handling of the memory region request and to provide a response to the upstream device in dependence upon the handling of the memory region request" as recited in claim 1.  
The Applicant also argues (see pages 10-11) “Hohmuth does not disclose that in response to a memory region request received from the upstream device, "memory management circuitry disposed between upstream and downstream devices" forwards that request to an operating system and responds to the upstream device depending on how the operating system handles that request” as recited in claim 1.  The Hohmuth reference teaches a processor, TLB, memory and disk (see fig. 1 and 2).  The Hohmuth reference further teaches (see fig. 2, and paragraph 27) processor 110 may then attempt to identify a physical address that corresponds to virtual address 240 [to reach a memory or disk] by consulting the entries in TLB 210.  Further, the Hohmuth reference teaches (also paragraph 27) where if the desired page cannot be retrieved from disk memory management circuitry disposed between upstream and downstream devices” to clarify the rejections as shown above. Therefore, the Hohmuth reference teaches the limitations above as broadly and instantly claimed.
Lastly, the Examiner notes the arguments (see pages 11-12) pertaining to claims 11-20 are analogous to the arguments above, and are not persuasive for at least the same reasons as above.  The Examiner also notes the argument pertaining to the limitation of “in which the communicating step comprises communicating according to an interface protocol in which a response message is provided by the downstream device in response to every communication issued by the circuitry to the downstream device” is discussed by fig. 2 and paragraph 27, where either the data is being returned by the memory and/or disk or the desired page can be retrieved.  


3.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-2, 4-14, and 17-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137